NO. 12-13-00257-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ROBERT L. CLARK,                                 §    APPEAL FROM THE 241ST
APPELLANT

V.

DONALD DAVIDSON, ROBIN
MALEY, MARGAN SUMMERS,                           §    JUDICIAL DISTRICT COURT
RACHELLE HARTSGRAVES, MATT
BINGHAM, SMITH COUNTY, SMITH
COUNTY SHERIFF'S DEPARTMENT,
J. B. SMITH, LT. MARLIN SUELL,
TEXAS BOARD OF PARDONS AND
PAROLE,
APPELLEES                                        §    SMITH COUNTY, TEXAS



                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
       Pursuant to Rule 32.1, Appellant’s docketing statement was due to have been filed at the
time the appeal was perfected, i.e., August 15, 2013. See TEX. R. APP. P. 32.1. On August 19,
2013, this court sent a notice informing Appellant that he should file a docketing statement
within ten days if he had not already done so.
       Appellant did not file the docketing statement. Accordingly, on September 11, 2013, this
court issued another notice advising Appellant that the docketing statement was past due. The
notice further provided that unless the docketing statement was filed on or before September 23,
2013, the appeal would be presented for dismissal in accordance with Rule 42.3. The time for
filing the docketing statement has expired, and Appellant has not complied with the court’s
request. Because Appellant has failed to comply with Texas Rule of Appellate Procedure 32.1,
the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered September 25, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 25, 2013


                                          NO. 12-13-00257-CV


                           ROBERT L. CLARK,
                                Appellant
                                   V.
   DONALD DAVIDSON, ROBIN MALEY, MARGAN SUMMERS, RACHELLE
HARTSGRAVES, MATT BINGHAM, SMITH COUNTY, SMITH COUNTY SHERIFF'S
 DEPARTMENT, J. B. SMITH, LT. MARLIN SUELL, TEXAS BOARD OF PARDONS
                              AND PAROLE,
                                Appellees


                                 Appeal from the 241st District Court
                           of Smith County, Texas (Tr.Ct.No. 06-1323C)
                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for failure to comply with Texas Rule of
Appellate Procedure 32.1; and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.